DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on March 28, 2019, and October 1, 2020, is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) has/have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Per Claim 10: Claim 10 recites “The server according to claim 10…”.  In other words, it depends on itself.  Therefore, it is unclear from which of the 9 preceding claims claim 10 depends.  For examination purposes, it will be interpreted to depend from claim 1. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2 and 10-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more.  Analyzed according to the 2019 Patent Eligibility Guidance (2019 PEG), the first step of the analysis is to determine whether the claims are directed towards one of the four statutory categories, i.e., a process, machine, manufacture, or composition of matter, of patent eligible subject matter.  Here, claims 1-2 and 10-11 are directed towards a machine.  Therefore, the analysis proceeds to determine whether the claims recite abstract ideas.
Per Claim 1: Claim 1, as a whole, is directed towards the abstract idea of securely providing a receipt to a customer.  In particular, the claim recites receiving a transaction approval message as well as transaction receipt details and an identifier for the customer’s device used to complete the transaction.  The system then encrypts the transaction receipt details and provides the encrypted transaction receipt details to the identified customer’s device.  In other words, the claim recites Certain Methods of Organizing Human Activities recognized as reciting abstract ideas.  
at least one processor; and 
at least one memory including computer program code configured to cause the at least one processor to:
receive, from an issuer server, an approval message approving the user-initiated transaction request and transaction receipt details indicating a completion of the user- initiated transaction request, the user-initiated transaction request having corresponding transaction request details including a unique device identifier identifying a payment device that has been used to initiate the user-initiated transaction request; 
encrypt the transaction receipt details to provide encrypted transaction receipt details; and 
push, to the payment device identified by the unique device identifier, the encrypted transaction receipt details via a push notification channel.
Because the claim recites abstract ideas, the analysis proceeds to determine whether the claim recites additional elements that recite a practical application of the abstract ideas.  According to the 2019 PEG, additional elements that recite an instructions to apply the abstract ideas using a computer, that recite insignificant extra-solution activities, or that generally link the use of the abstract ideas to a particular technological environment or field of use are not indicative of a practical application.  Here, the additional elements of the processor, memory, issuer service, and payment device generally serve to apply the abstract ideas using computers and also generally link to serve the abstract idea to a particular technological environment, i.e., the computing 
The analysis then proceeds to determine whether the additional elements, when considered individually and in combination, recite significantly more than the abstract ideas.   According to the 2019 PEG, additional elements that recite an instructions to apply the abstract ideas using a computer, that recite insignificant extra-solution activities, that generally link the use of the abstract ideas to a particular technological environment or field of use, or that recite well-understood, routine, and conventional activities are not indicative of reciting significantly more than the abstract ideas.  Claim elements previously considered to recite insignificant extra-solution activities are reevaluated at this step to determine whether they recite well-understood, routine, and conventional activities.  Such findings must be supported by the evidentiary requirements set forth in the Berkheimer Memo.  Here, as noted above, the additional elements of the processor, memory, issuer service, and payment device generally serve to apply the abstract ideas using computers and also generally link to serve the abstract idea to a particular technological environment, i.e., the computing environment.  Therefore, the additional claim elements, when considered individually and in combination, fail to recite significantly more than the abstract ideas.
Accordingly, claim 1 is rejected as being directed towards patent ineligible subject matter.

Per Claims 2 and 10-11: Claims 2 and 10-11 have also been analyzed according to the 2019 PEG and have been found to recite patent ineligible subject matter for the following reasons:
Claim 2 recites generating a transaction identifier and associating the transaction identifier with the transaction receipt details.  In other words, the claim recites Certain Methods of Organizing Human Activities.
Claim 10 recites additional transactional data that may be included within the transaction receipt details.  In other words, the claim recites Certain Methods of Organizing Human Activities.
Claim 11 recites computer-based communication channels may be used to provide the receipt.  This additional element fails to recite a practical application or significantly more than the abstract ideas as it is simply an instruction to apply the abstract ideas using computers.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-2 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2013/0346302 to Purves et al. in view of U.S. Patent Pub. No. 2001/0029470 to Schultz et al. and U.S. Patent Pub. No. 2014/0032344 to Argue et al.
Per Claim 1: Purves discloses:
A server for sending transaction receipt details for a user- initiated transaction request, the server comprising: at least one processor; and at least one memory including computer program code configured to cause the at least one processor to: (see Purves at FIG. 26: CPU 2603, Storage Device 2614)
receive, from an issuer server, an approval message approving the user-initiated transaction request and transaction receipt details indicating a completion of the user- initiated transaction request, the user-initiated transaction request having corresponding transaction request details [[including a unique device identifier identifying a payment device that has been used to initiate the user-initiated transaction request]]; (see Purves at ¶ 122: In another implementation, the financial network 230 may receive the authorization request 223 and generate an authorization response 224 to approve or disapprove the transaction.  See also ¶ 123: In one implementation, upon approval in the response, the Bill-Pay server 220 may provide a receipt 218 a-b to the various payment portal summarizing the bill payment.)
push, to the payment device [[identified by the unique device identifier]], the [[encrypted]] transaction receipt details via a [[push]] notification channel. (see Purves at ¶ 123: In one implementation, upon approval in the response, the Bill-Pay server 
However, Purves fails to disclose, but Schultz, an analogous art of receipts, discloses:
encrypt the transaction receipt details to provide encrypted transaction receipt details; (see Schultz at ¶ 34: Receipt 26 can be encrypted to provide security using any suitable means, such as the RSA toolkit produced by RSA Security of Bedford, Massachusetts and the VERISIGN toolkit produced by Verisign In. of Mountain View, Calif.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Purves so that the receipt provided is encrypted as disclosed in Schultz.  One of ordinary skill in the art would have been motivated to do so to increase the security transaction details, which may contain sensitive information.
However, the combination Purves and Schultz fails to disclose, but Argue, an analogous art of push notifications, discloses:
the user-initiated transaction request having corresponding transaction request details including a unique device identifier identifying a payment device that has been used to initiate the user-initiated transaction request; (see Argue at ¶ 55: For example, while a cashier is processing a transaction, a customer may be prompted via a card reader 18 b, customer-facing display 20, or the like to enter (e.g., type in using the card reader 18 b) a mobile telephone number corresponding to the customer. Alternatively, a cashier may type in a telephone number corresponding to the customer.)
Further, Argue discloses that a receipt is sent via a push notification using the unique device identifier (see ¶ 63: A push notification 88 may then be generated 90 and sent 92 to an 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Purves and Schultz push the encrypted receipt using the techniques disclosed in Argue.  One of ordinary skill in the art would have been motivated to do so to quickly provide the receipt to the customer.

Per Claim 2: The combination of Purves, Schultz, and Argue discloses the subject matter of claim 1, from which claim 2 depends.  Purves further discloses:
generate a unique transaction identifier identifying the user-initiated transaction and associate the unique transaction identifier with the transaction receipt details. (see Purves at ¶ 123: <RequestID> AR-BP-0001 </RequestID>)

Per Claim 10: The combination of Purves, Schultz, and Argue discloses the subject matter of claim 1, from which claim 10 depends.  Purves further discloses:
wherein the transaction receipt details comprise at least one of a date and time of the user-initiated transaction request, a merchant identifier, a price corresponding to the product, the description corresponding to the product, account data, payment device data and merchant data. (Examiner’s Note: this claim element has been considered and determined to recite non-functional descriptive material.  Therefore, it fails See MPEP 2111.05.  It is non-functional descriptive material because the claim fails to positively recite a functional relationship with these specific data.  However, for compact prosecution purposes, the following citation is provided: see Purves at ¶ 123: <AcountHolder> U.S. Mobie </AccountHolder>)

Per Claim 11: The combination of Purves, Schultz, and Argue discloses the subject matter of claim 1, from which claim 11 depends.  However, the combination of Purves and Schultz fails to disclose, but Argue discloses:
wherein the push notification channel comprises one of Apple Push Notification Service (APNS), Google Cloud Messaging (GCM), Firebase Cloud Messaging (FCM), Sockets and Windows Push Notification Services (WNS). (see Argue at ¶ 63: A device token may contain information that enables a push service provider 94 (e.g., Apple Push Notification Service, Android Cloud to Device Messaging (C2DM), or the like) to locate the appropriate computing device 78 on which the application is installed 76.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Purves to use an industry standard push notification channel as disclosed in Argue to provide receipts to customers.  One of ordinary skill in the art would have .

Claims 3-4, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Purves, Schultz, and Argue as applied to claim 1 above, and further in view of U.S. Patent Pub. No. 2016/0019539 to Hoyos et al.
Per Claim 3: The combination of Purves, Schultz, and Argue discloses the subject matter of claim 1, from which claim 3 depends.  However, the combination of Purves, Schultz, and Argue fails to disclose, but Hoyos, an analogous art of securing transactions, discloses:
generate an encryption key to encrypt the transaction receipt details based on the unique device identifier identifying the payment device, the encryption key corresponding to the unique device identifier. (see Hoyos at ¶ 74: In some implementations, generating the user profile by the system server 105 can also include generating a private key, say, a unique 2-way SSL certificate using the user identification information, which can include the information concerning the user's transaction account(s), and the mobile device identification information.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schultz so that the encryption keys used to encrypt the receipt are based on a device identifier as disclosed in Hoyos.  One of ordinary skill in the art would have been motivated to do so to further increase the security of accessing the receipt.

Per Claim 4: The combination of Purves, Schultz, Argue, and Hoyos discloses the subject matter of claim 3, from which claim 4 depends.  However, the combination of Purves, Schultz, and Argue fails to disclose, but Hoyos discloses:
generate a unique user identifier identifying a user who initiates the transaction request; and generate the encryption key to encrypt the transaction receipt details based on the unique device identifier identifying the payment device and the unique user identifier identifying the user, the encryption key corresponding to the unique device identifier. (see Hoyos at ¶ 74: In some implementations, generating the user profile by the system server 105 can also include generating a private key, say, a unique 2-way SSL certificate using the user identification information, which can include the information concerning the user's transaction account(s), and the mobile device identification information.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schultz so that the encryption keys used to encrypt the receipt are based on a device identifier as disclosed in Hoyos.  One of ordinary skill in the art would have been motivated to do so to further increase the security of accessing the receipt.

Per Claim 7: The combination of Purves, Schultz, Argue, and Hoyos discloses the subject matter of claim 5, from which claim 7 depends.  Purves further discloses:
prior to receiving, from the issuer server, the approval message: receive, from the payment device, transaction request details corresponding to the user-initiated transaction request, the transaction request details indicating a product to be purchased; (see Purves at ¶ 173: A user may type in an item in the search field 812 to search and/or add an item to a cart 811.)
retrieve, from the database, a description corresponding to the product indicated in the transaction request details in response to the receipt of the transaction request details; and (see Purves at ¶ 174: A user may select an item, for example item 815 a, to view product description 815 j of the selected item and/or other items from the same merchant.)
provide the description to the transaction receipt details. (see Purves at ¶ 174: The price and total payable information may also be displayed, along with a QR code 815 k that captures the information necessary to effect a snap mobile purchase transaction.)

Per Claim 9: The combination of Purves, Schultz, Argue, and Hoyos discloses the subject matter of claim 7, from which claim 9 depends.  Purves further discloses:
prior to receiving, from the issuer server, the approval message: receive, from the payment device, the transaction request details corresponding to the user-initiated transaction request, the transaction request details indicating a merchant from which the product is to be purchased; (see Purves at ¶ 120: <BillerName> U.S. Mobile </BillerName>)
retrieve, from the database, a merchant identifier corresponding to the merchant indicated in the transaction request details in response to the receipt of the transaction request details; and (see 
provide the merchant identifier to the transaction receipt details. (see Purves at ¶ 123: <AccountHolder> U.S. Mobile </AccountHolder>)

Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Purves, Schultz, Argue, and Hoyos as applied to claims 3 and 12 above, and further in view of U.S. Patent Pub. No. 2019/0215374 to Ragsdale et al.
Per Claims 6 and 14: The combination of Purves, Schultz, Argue, and Hoyos discloses the subject matter of claims 3 and 12, from which claims 6 and 14 depend, respectively.  However, the combination of Purves and Schultz fails to disclose, but Argue discloses:
transmit the [[decrypted]] transaction receipt details to the user device identified by the unique device identifier included in the transaction receipt details. (see Argue at ¶ 63: A push notification 88 may then be generated 90 and sent 92 to an appropriate computing device 78. In selected embodiments, a push notification 88 may be short message comprising a device token and a payload. A device token may contain information that enables a push service provider 94 (e.g., Apple Push Notification Service, Android Cloud to Device Messaging (C2DM), or the like) to locate the appropriate computing device 78 on which the application is installed 76.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Purves to push the receipt using the techniques disclosed in Argue.  One of ordinary skill in the art would have been motivated to do so to quickly provide the receipt to the customer.
However, the combination of Purves, Schultz, Argue, and Hoyos fails to disclose, but Ragsdale, an analogous art of encrypted communications, discloses:
generate a decryption key to decrypt the transaction receipt details; and (see Ragsdale at ¶ 37: For example, the notification server can generate a key pair where the public key is used for encryption and the private key, which differs from the public key, is used for decryption of information encrypted with the matching public key.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Purves and Schultz to decrypt the receipt using the techniques disclosed in Ragsdale.  One of ordinary skill in the art would have been motivated to do so to reduce the computation power needed in the customer’s device by not making the customer’s device perform decryption.

Claims 12-13, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Purves in view of Schultz, Argue, and Hoyos.
Per Claim 12: Claim 12 recites subject matter recited in claims 1, 2, 3, and 5, as discussed above.  Accordingly, claim 12 is rejected for the same reasons claims 1, 2, 3, and 5 are rejected.

Per Claim 13: Claim 13 recites subject matter recited in claim 3, as discussed above.  Accordingly, claim 13 is rejected for the same reasons as claim 3 is rejected.

Per Claim 15: Claim 15 recites subject matter recited in claim 7, as discussed above.  Accordingly, claim 15 is rejected for the same reasons as claim 7 is rejected.

Per Claim 17: Claim 17 recites subject matter recited in claim 9, as discussed above.  Accordingly, claim 17 is rejected for the same reasons as claim 9 is rejected.


Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Purves, Schultz, and Ragsdale.
Per Claim 18: Purves discloses:
A computer-implemented method for sending transaction receipt details for a user-initiated transaction, the method comprising: (see Purves at Abstract: The REMOTE PORTAL BILL PAYMENT PLATFORM APPARATUSES, METHODS AND SYSTEMS (“Bill Pay”) transforms user bill payment request message via Bill Pay components into transaction bill payment transaction settlements, and/or the like and use of the Bill Pay.)
receiving, by a processor, a user-initiated transaction request having transaction request details indicating a product to be purchased; (see Purves at ¶ 173: A user may type in an item in the search field 812 to search and/or add an item to a cart 811.)
receiving, by the processor, an [[encrypted]] transaction receipt, the transaction receipt including transaction request details; (see Purves at ¶ 123: In one implementation, upon approval in the response, the Bill-Pay server 220 may provide a receipt 218 a-b to the various payment portal summarizing the bill payment.)
displaying the transaction receipt including the transaction request details. (see Purves at ¶ 230: The client may render and display, e.g., 1636, the purchase receipt for the user.)
However, Purves fails to disclose, but Schultz discloses that the receipt is encrypted (see Schultz at ¶ 34: Receipt 26 can be encrypted to provide security using any suitable means, such as 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Purves so that the receipt provided is encrypted as disclosed in Schultz.  One of ordinary skill in the art would have been motivated to do so to increase the security transaction details, which may contain sensitive information.
However, the combination of Purves and Schultz fails to disclose, but Ragsdale discloses:
generating, by the processor, a decryption key to decrypt the encrypted transaction receipt; (see Ragsdale at ¶ 37: For example, the notification server can generate a key pair where the public key is used for encryption and the private key, which differs from the public key, is used for decryption of information encrypted with the matching public key.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Purves and Schultz to decrypt the receipt using the techniques disclosed in Ragsdale.  One of ordinary skill in the art would have been motivated to do so to reduce the computation power needed in the customer’s device by not making the customer’s device perform decryption.

Allowable Subject Matter
Claims 8 and 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Pub. No. 2005/0021480 discloses a method and apparatus provide digital receipts for third-party electronic commerce transactions, using a Web Receipt Service. The digital receipts can be used to validate the details of electronic transactions carried out over public networks such as the Internet. A Web service provides a digital receipt comprising a transaction record identifying transaction details. The transaction record is sent to the Web Receipt Service, where a computer controlled by the Web Receipt Service digitally signs and encrypts the record. The transaction record is encrypted such that it may be later decrypted only by the Web Receipt Service and cannot be altered by others. A digital receipt is formed comprising the encrypted transaction record, which may be embedded in a graphic using steganography to enable display in a Web page. The digital receipt containing the encrypted transaction record is returned electronically to each of the parties to the transaction. The digital receipt may be formed in real-time, so that it can be made an integral part of the electronic commerce transaction. The Web Receipt Service need not store the digital receipts. Each party may later present the digital receipt to the Web Receipt Service for verification. The Web Receipt Service decrypts the transaction record and returns the transaction record so that the parties may then compare the decrypted transaction record to any previously stored version they may possess.
U.S. Patent Pub. No. 2014/0244462 discloses a system and a method are provided for generating a digital receipt for purchases made utilizing a digital wallet or with other 
U.S. Patent Pub. No. 2014/0358788 discloses a method for receiving an electronic receipt of an electronic payment transaction into a mobile device, the method comprising: storing, into an installed application in the mobile device used to perform the electronic payment transaction, a unique transaction identity issued on the electronic payment transaction; generating, in a server, an electronic receipt issued on the electronic payment transaction; verifying that the electronic receipt matches against the unique transaction identity stored in the installed application; and receiving the electronic receipt into the mobile device in response to the verifying step determining that the electronic receipt matches against the unique transaction identity stored in the installed application. Also provided is a mobile device for receiving an electronic receipt of an electronic payment transaction and a system for receiving an electronic receipt of an electronic payment transaction into a mobile device.                                                                                                                                                                                                                                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILESH B KHATRI whose telephone number is (571)270-7083. The examiner can normally be reached 8:30 AM - 5:30 PM Monday-Friday, alternating Fridays off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.B.K./Examiner, Art Unit 3685                   

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685